 MEDDIN ENTERPRISES137P0l ner,-or, Ruth Welborn,as alleged in paragraph,7 of the complaint;nor has itinterfered with, restrained,or coerced its employees by any acts or conduct otherthan those found herein to have been conimitted in violation of the Act.[Recommendations omitted from publication.1 .APPENDIX ANOTICE TO ALL EMPLOYEESPursuant to the recommendations of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policies of the Labor ManagementRelations Act, we hereby notify our employees that:WE WILL NOTdiscourage, membership in International Brotherhood of Pulp,Sulphite and Paper Mill Workers,A. F. L., or in any other labor organization ofour employees,by discharging or refusing to reinstate any of our employees,or in any other manner discriminating in regard to their hire or tenure of em-ployment, or any term or condition of their employment.WE WILL offer to Mary Page immediate and full reinstatement to her formeror substantially equivalent position without prejudice to any seniority or otherrights previously enjoyed,and make her whole,for any loss of pay suffered as aresult of the discrimination against her.WE WILL make whole Joyce Westmoreland, ElizabethL. Bradley, EmmaWarden, andLyda B. Palmerfor any loss of pay suffered as a result of theirdiscriminatory suspension on June17, 1954.WE WILL NOTinterrogate our employees concerning their activities on behalfof International Brotherhood of Pulp,Sulphite and Paper Mill Workers,A. F. L., or anyother labor organization in a manner constituting interference,restraint,or coercion in violation of Section 8 (a) (1) of the Act; nor will wethreaten our employees with loss of employment or with other reprisals forengagi}Ig in union and/or concerted activities.All our employees are free to become, remain,or refrain from becoming membersof any labor organization, except to the extent that this right may be affected byagreements in conformity with Section 8 (a) (3) of the National Labor RelationsAct, as amended October 22, 1951.SOLO CUP COMPANY,Employer.Dated----------------By----------------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be-altered,defaced, orcovered byany other material.Meddin Enterprises,IncorporatedandMeat Cutters,Packing-house and Allied Food Workers Union,Local433,AFL.Case No. 10-CA-1938. September 01, 1955RULING ON APPEALOn January 11, 1955, a hearing was held before Trial ExaminerSidney L. Feiler in the above-entitled proceeding for the purpose ofadducing evidence and considering arguments with respect to whether,in light of the Board's 1954 standards, the Respondent's operationshave a sufficient impact upon interstate commerce to warrant the exer-cise of jurisdiction.The hearing was then adjournedsine diewithoutconsideration of the merits of the complaint in order to permit theTrial Examiner to rule on the jurisdictional issue on the basis- of a114 NLRB No. 30. 138DECISIONS OF NATIONAL LABOR RELATIONS BOARDdetailed record.Briefs were filed with the Trial Examiner by theRespondent and the Charging Union.On June 22, 1955, the Trial Examiner issued an Opinion and Orderon Motion to Dismiss Complaint in which he denied the Respondent'sapplication to dismiss for want of jurisdiction and ordered the hear-ing resumed with respect to the *merits.The Respondent filed awritten request with the Board dated July 18, 1955, for special per-mission to appeal tinder Section 102.26 of the Rules and Regulationsfrom the Trial Examiner's ruling.The Union submitted a documenton August 5, 1955, entitled "Objection of Charging Union to Appli-cation of Respondent for Permission to Appeal From Ruling of TrialExaminer."On August 15, 1955, the Executive Secretary advisedall parties that the Board had granted the Respondent's request.The Board has reviewed the rulings of the Trial Examiner madeat the hearing with respect to the specific issue involved herein andfinds that no prejudicial error was committed. The rulings are herebyaffirmed.The Board has considered the Trial Examiner's Opinionand Order on Motion to Dismiss Complaint, copy of which is attachedhereto, the documents submitted by the Respondent and the Union,which have been treated as briefs in support of, and in opposition to,the motion to dismiss, respectively, and the entire record in the caseas it concerns the jurisdictional issue.The Board agrees with theTrial Examiner, for the reasons fully explicated in his Opinion andOrder, that the operations of Respondent, Meddin Enterprises, Incor-porated, and the partnerships of Meddin Brothers, Savannah, Geor-gia, and Meddin Brothers, Macon, Georgia, engaged in wholesale andretail distribution of meat and meat products, constitute an integratedenterprise; I that the operations of these concerns should, therefore,be considered in their totality in determining their impact upon com-merce, and that, as the total out-of-State purchases or direct inflow ofMeddin Enterprises, Incorporated,Meddin Brothers, Savannah,Georgia, and Meddin Brothers, Macon, Georgia, for the year 1953 was$523,844.47 and for the year 1954 was $544,251.83, the $500,000 directinflow test of theJonesborocase 2 is satisfied and the assertion ofjurisdiction by the Board herein is thus warranted.Accordingly,the ruling of the Trial Examiner denying the motion to dismiss thecomplaint and ordering a resumption of hearing on the merits of thecomplaint is hereby affirmed.1Youngstown Tent and AawhngCompany,110 NLRB 835;SanitaryMattress Company,109 NLRB 1010.2 JonesboroGrain Drying Cooperative,110 NLRB 481.OPINION AND ORDER ON MOTION TO DISMISS COMPLAINTPRELIMINARYSTATEMENTThis case first came on for hearing in June1954before anotherTrialExaminer.During the hearing a settlementwas reachedand a stipulation entered into, sub-ject to the approval of the Board.On September21, 1954, aBoard Order was MEDDIN ENTERPRISES139issued in which it was noted that prior to Board- consideration of the stipulation theBoard revised its standards for the exercise of jurisdiction and the facts set forth inthe stipulation did not establish that the operations of the Company had a sufficientimpact upon interstate commerce to warrant the exercise of Board jurisdiction.Thestipulation was rejected.While the settlement stipulation was pending before the Board, the General Counselfiled with the Trial Examiner a motion to dismiss the complaint on the ground thatthe evidence adduced at the hearing and the facts set forth in the stipulation "showthat the business operations of the respondent [Meddin Enterprises] fail to meet anyof the Board's present standards for the assertion of jurisdiction."The Trial Ex-aminer denied the motion on the ground that the General Counsel, by entering intothe stipulation, had waived the right to file a motion, such as his motion to dismiss,pending action by the Board on the stipulation.After the Board rejected the settlement stipulation, a Trial Examiner was desig-nated in the case.The General Counsel renewed his motion to dismiss the com-plaint.The Union filed a memorandum in opposition in which it urged the denialof the motion and the resumption of the hearing for the further consideration of evi-dence on jurisdiction.The Respondent Company filed an "argument" in supportof the motion.On November 8, 1954, the Trial Examiner issued an order denyingthe motion to dismiss complaint and ordered a resumption of the hearing.Thereafter, postponements were granted at the request of the parties to enablethem to confer and review the books and records of the Company for the purposeof shortening the hearing.The hearing was resumed on January 11, 1955. By agree-ment of the parties, that session was devoted entirely to consideration of evidenceand argument on the issue of jurisdiction. Subsequently, a brief was filed by theUnion urging that the Board has and should assert jurisdiction over the Respondent.The Respondent filed a brief and a reply brief arguing that jurisdiction should not beasserted in this case.On June 16, 1955, the parties filed a stipulation in which they agreed that sixletters received from companies with whom the Respondent does business should be"received and treated as evidentiary in all respects the same as though duly identifiedand received in evidence in this case."1.THE BUSINESS OF THE RESPONDENTThe Respondent is now and has been at all times material hereto a corporationorganized under and by virtue of the laws of the State of Georgia, having its prin-cipal office and place of business at Savannah, Georgia. It was organized in 1950as a consolidation and successor to Meddin Investment Company, a real estate andinvestment company, and Meddin Packing Company, a company engaged in thepurchasing of livestock, processing it, and selling the resulting products and productsbought to supplement its own production to wholesalers, grocery concerns, and otherlarge organizations.Meddin Packing, in turn, is a successor to a packing firmorganized in 1917 and which was headed by one of the Meddin family.'MeddinPacking Company has been continued as a division of the Respondent and the unfairlabor practices set forth in the complaint are alleged to have been committed at itsplant beginning in February 1954.A.Sales volume1.Direct outflowThe basic factor affecting direct shipments of Meddin Enterprises to points out-sideGeorgia is that it does not comply with Federal regulations governing foodprepared for human consumption and, therefore, cannot ship products to otherStates.It can and does ship materials destined for animal consumption or for otheruses to points outside Georgia. In 1953 its total direct sales or outflow to points out-sideGeorgia- was $37,234.32; in 1954, it was $24,759.24.However, the Board'sstandard for the assertion of jurisdiction on direct outflow is $50,000 or more.2Therefore, the direct outflow of the Respondent is not sufficient to come within thisstandard.1 The findings herein are based almost wholly on the testimony of Gerald Meddin, a vicepresident of the Respondent and plant superintendent of Meddin Packing Company ;exhibits prepared from the books and records of the Respondent ; and stipulations enteredinto during and after the hearingThere is no substantial dispute as to the underlyingfacts, but there is a sharp dispute over the conclusions to be drawn from them.2 Jonesbot o Gt ain Drying Cooperative,110 NLRB 481. 140DECISIONS OF NATIONAL LABOR RELATIONS BOARD2. Indirect outflowThe Union contends, and the Company denies, that the volume of sales of theCompany satisfies the indirect outflow standards established by the Board' for theassertion of jurisdiction.These standards, as announced inJonesboro Grain DryingCooperative, supra,are as follows:(4) Indirect outflow standard:An enterprise which furnishes goods or services'to other enterprises coming within subparagraph (2)3 above, or to public utili-ties or transit systems,or instrumentalities or channels of commerce and theiressential links,which meet the jurisdictional standards established for suchenterprises; and (a) Such goods or services are directly utilized in the products,services, or processes of such enterprises and are valued at $100,000 or more:or (b) Such goods or services, regardless of their use, are valued at $200,000or more.The following sales figures were submitted by the Union as properly includible inthe computation of the indirect outflow of the Company:19531954Great Atlantic & Pacific Tea Co------------------$23,510.72$54, 860. 36-Colonial Stores_________________________________30, 008. 3938, 656. 04Setzer & Company______________________________3,996.2211, 627.59Armour & Company____________________________1,032.673,493 65Swift& Company______________________________8,063.317,273.71Blue Ridge Hide & Fur Co----------------------39, 355. 7628, 670. 97SouthernMarine Supply Co., Inc-----------------10, 419 9918, 714. 57Total____________________________________116, 387.064163, 296. 89If the admitted direct outflow totals are added to theabove5 _____________________________________37,234.3224,759.24Total____________________________________156, 621. 38188, 056. 13the total is well above the minimum $100,000 standard which it is contended is ap-plicable to these sales.The Respondent sells Blue Ridge Hide and Fur Company in Georgia hides ina "green" stateThese hides are processed by Blue Ridge and then sold to tannerybrokers.Blue Ridge annually ships merchandise valued in excess of $300,000 topoints outside Georgia.Sales of the Respondent to Blue Ridge are properly in-cludible in the indirect outflow computation.6Atlantic and Pacific Tea Company, Colonial Stores, and Setzer and Company arelarge retail grocery chains operating retail outlets in more than one State.Each doesbusiness in an amount in excess of the requirement for jurisdiction over the chainas a whole.The Respondent supplies meat products to some of their local outletsinGeorgia.The Board has held that in applying its jurisdictional standards thereshould be excluded from the types of sales to be taken into account sales to localunits operating as integral parts of multistate enterprises unless a local unit itselfhas 'sufficient inflow or outflow to warrant jurisdiction over it.7Therefore,itmustbe found that the individual units of these grocery chains to which sales were madeeach satisfies the Board's jurisdictional standards before sales to each can be in-cluded in the computation.These standards are set forth inJ.R. Knott and HughH. Hogue d/b/a Hogue and Knott Supermarkets,110 NLRB 543. The Trial Ex-aminer has studied the stipulation submitted by the parties and concludes that thematerial submitted does not establish that any of the retail establishments suppliedby the Respondent independently satisfies the Board's jurisdictional requirements.Accordingly, sales to these grocery chains may not be used in the computationherein.3"(2)Direct outflow standard*An enterprise which produces or handles goods andships such goods out of State, or performs services outside the State in which the enter-prise islocated, valued at $50,000 or more."4For present purposes, sales by Meddin Brothers, a partnership, Savannah, Georgia,to Savannah Ship Chandlery & Supply Co in the sums of $4,241 27 in 1953 and $3,359.91in 3 954 have not been included in the computation. The contention that the Respondentand Meddin Brothers,Savannah,have integrated operations will be considered later.Sales of Meddin Packing to Savannah Ship totaled$78 75 in 1953;there were none in 1954.s The Brass Rail Inc,110 NLRB 1656Dallas Gihij Packing Company,112 NLRB 637National Gas Company,99 NLRB 273, 276;Frank Smith d Sons,100 NLRB 1382. MEDDIN ENTERPRISES141The Zespondent sells meat items tb the Savannah branches of Swift & CompanyacidArmour & Company. Each of these branch 'establishments 'ships,in excess of$50,000 to points outside Georgia.Therefore, since these branch establishmentsmeet the jurisdictional requirements. applicable to their business,8,salesby the-Re-spondent to them are properly includible in the computation.9In summary, the total of direct and indirect sales claimed to be properly includiblein the computation was:19531954$153,621.38$188,056.13However these figures includedsalesto retail units of grocery chains in the sum of:19531954$57,515.33$105,143.99If these figures are deducted from the gross sums, the resultant figures for bothyears are less than the minimum $100,000 requirement.B. Purchases of the RespondentThe Board will assert jurisdiction, under its "direct inflow" standard, over an enter-prisewhich receives goods or materials from out of State valued at $500,000 ormore.10In 1953, purchases in this category by the Respondent totaled $402,-237.29,11 including freight charges.In 1954, the total, including freight and somelivestock purchases, was $349,980.81.12The totals, for each of those years; there-fore, are substantially below the required amount.13II.THE INTEGRATION OF THE RESPONDENT'S OPERATIONS WITH THAT OF OTHER FIRMSThe Union contends that the operations of the Respondent, Meddin Enterprises,Incorporated, are integrated with those of three other concerns owned by membersof the Meddin family and their purchases should be considered in the computation.These concerns are all partnerships and all use the name "Meddin Brothers."Oneis located in Savannah, Georgia; one in Macon, Georgia; and one in Charleston,South Carolina.Originally, five brothers, Isaac, Alec, Aza, Elliott, and Hyman Meddin eachowned an interest in Meddin Packing Company, now a division of the Respondent,Meddin Enterprises, Incorporated. In 1926, these brothers formed Meddin Brothersat Savannah. In 1934, Meddin Brothers, at Charleston, South Carolina, was estab-lished.An arrangement was then made whereby one of the brothers, Hyman Med-din, withdrew from Meddin Packing Company and Meddin Brothers, Savannah, inexchange for a substantial interest in the Charleston firm. In 1950, the Respondent8Jonesboro Grain Drying Cooperative, supra9Frank SmithatSons,111 NLRB 241.'0 JonesboroGraaia DryingCooperatie, supra'iTotal' out-of-Statepurchases shown on Union's Exhibit No 4 (additionon Union'sExhibit No 4 is $4.10 too small) ---------------------- $450,496.11Total freight shown on Union's Exhibit No. 4-----------------------19,283.94469,780.05Less purchases claimed by Respondent to be local--------------------67,54276Net Total----------------------------------------------------402,237.2912 Total out-of-State purchases shown on Union's Exhibit No 4 (additionis $0 50 too small) -------------------------------------------- $358, 195.59Total freight shown on Union's Exhibit No. 4-----------------------13, 462. 03371, 657. 62Less purchases claimed by Respondent to be local-------------------23, 775. 21347,882 41Plus' out-of-State livestock purchases (Union's Exhibit No 5) ---------2,098.40Total ------------------------------------------------------- 349,980 8113No contention has been made under the "indirect inflow" standard 142,DECISIONS OF NATIONAL LABOR RELATIONS BOARDcorporation was formed as successor- to- Meddin Packing Company and Meddin In-vestment Company.Thereafter, the interests of, members of the family in the Re-spondent and ' its packing operations was evidenced by shareholding interests. In1951, Meddin Brothers, Macon, was formed.The interests of members of the family in the different firms are shown in the,following table:Meddin Enterprises,Inc , d/b/a Meddin Pack-mg CompanyMeddin Broth-ers, a partnership(Savannah,Georgia)Meddin Broth-ers, a partnership(Macon,Georgia)Meddin Broth-ers, a partnership(Charleston,South Carolina)Isaac Meddin_______-__President -Director,Partner, 30%Partner, 20%Partner,221%Alec Meddm________-__5161/1 shares.Vice President-Director,interestPartner, 30%interestPartner, 20%interest.Partner, 22%Aza Meddin_______-____494 ^ j shares.Vice President-Director,interestPartner, 15%interest.Partner, 20%interestPartner, 16%ElliottMeddin_______-_634'ii sharesSecretary - Treasurer -interestPartner, 15%interestPartner, 20%interestPartner, 15%Gerald Meddin (son ofDirector, 550dd shares.Vice President-Director,interestPartner, 10%interestPartner, 20%interest.Partner, 10%Isaac).58135 sharesPlantinterestinterest.interest.HymamMeddin-------Superintendent------------- ----------------------Partner, 25%MatildaK.Meddin319 shares_______________---------------------------- -------interest.(wife of Isaac).Arnold R Meddin (son214)ishares_____________------------------------------------of Isaac).Audrey Meddin Pearl-21491 shares_____________------------------------------------man (daughter ofIsaac).Sadie SMeddin (wifeof Alec).Adele Meddin Schnei-der(daughterofAlec)Phyllis Meddin Fields(daughter of Alec).David L. Meddin (sonof Alec).341 shares_______________21490 shares_____________21431 shares_____________2143tshares_____________There are special factors in the relationship of each of the partnerships to theRespondent.However, there are the following common factors:None of the partnerships maintains a packinghouse.Each obtains its meat sup-plies from Meddin Packing Company or other sources.Each acts as a jobber orwholesaler of meat or meat products.The Respondent and the partnerships do not have a common vacation, pay scale,or workweek policy.The three Georgia concerns do have a common hospitalizationplan.Purchases are made by the local managers.However, what products shallbe stocked and in what amounts are the subject of common discussion since an ef-fort is made to carry brands that other packers do not handle.However there is nointerchange of employees or centralized hiring.Each manager does his own hiringand firing.One auditor prepares tax returns for all of the partnerships, while an-other firm of auditors prepares returns for the Respondent.A description of the operations of each of the partnerships and their relationshipto the Respondent is as follows:Meddin Brothers, Savannah, Georgia:Meddin Brothers, at Savannah, Georgia,operates a plant for the sale of meat products and a freezing plant.Alec Meddinis in charge of the operations and devotes his full time to this business.Businessis solicited from hotels, restaurants, boardinghouses, institutions, and retail customers.Frozen food lockers are maintained for the accommodation of customers and meatis cut and packaged for retail customers.There is no competition between the Respondent and Meddin Brothers, Savannah,for local trade.By agreement the partnership solicits customers in the categoriesmentioned while the Respondent sells to supermarkets and other large concerns. MEDDIN ENTERPRISES143Meddin Brothers, Savannah, maintains its own bank account and payroll recordsfor the approximately 10 employees on its payroll.No reports are submitted tothe Respondent from this concern.Alec Meddin exercises full authority over oper-ations and the partners -receive an annual statement of operations.He draws a sal-ary; the other partners do not.-Out-of-State purchases by this firm were $80,925.24 in 1953 and $82,544.24 -in1954.Shipments from Meddin Packing Company to the firm totaled $263,127.18in 1953 out of a total of $437,000. In 1954, the totals were about 20 percentsmaller because 'Meddin -Brothers '(Savannah) 'had to move to other quarters anddid less business during the changeover period.Meddin Brothers,Macon, Georgia:There is a resident manager at the Maconoperations,Harold H. Mayfield.He directs daily operations and the work of theapproximately 15 employees.A separate bank account is maintained in Maconand the payroll is prepared there.Gerald Meddin goes to Macon each Friday toconfer with Mayfield on operations and plans.The general ledger of this partnership is kept at the office of Meddin PackingCompany and Mayfield sends weekly reports to Meddin Packing Company. Itsbookkeeper reconciles the statements and prepares checks for all amounts over$200 for signature by Gerald or Isaac Meddin.No charge is made to the Macon firm for the time Gerald Meddin and the book-keeper of Meddin Packing Company spend on Macon business.Out-of-State purchases for this partnership totaled $40,681.94 in 1953 and$111,726.83 in 1954. Shipments from Meddin Packing Company to the firm totaled$512,469.54 in 1953 out of a total of $656,000 and $529,393.91 in 1954 out of atotal of over $600,000.Meddin Brothers, Charleston, South Carolina:-Hyman Meddin supervises opera-tions at Charleston.He exercises full authority and does not submit any reportsother than an annual statement.He draws a salary and he and the other partnersshare in the profits.Out-of-State purchases by this partnership are in excess of $100,000 annually.Shipments by Meddin Packing Company to this firm were $20,490.71 in 1953 and$3,038.00 in 1954.As previously noted, these sales could not include meat for hu-man consumption since Meddin, Packing Company products are not federally in-spected. Items such as dog food made up these shipments.At times Meddin Packing Company and this firm join in buying carload lots,each taking the share it needs.This occurs approximately once a week. Such jointpurchasing is substantial. In 1953 Meddin Packing Company's share of such pur--chasing was $243,991.72 and in 1954 the total was $211,136.66.Contentions of the Parties; ConclusionsThe Union contends that there is common ownership and control of the Respond-ent and the partnerships, they supplement each other and are fully integrated, andtherefore, these operations constitute a single enterprise or employer and jurisdictionshould be asserted on that basis.The Respondent contends that there is no suchintegration.In its brief, it stresses certain factors of independent operation in thefollowing language:What are the facts? The Employer concerned in this case is Meddin PackingCompany, a trade name of Meddin Enterprises, Incorporated. It is locatedon Louisville Road in Savannah.The testimony is that the employees whoare parties to this case have no connection whatsoever with either of the partner-ship businesses.The testimony is that there is no unified system of purchases,but that each business makes its own purchases.There is no centralized hiring.There is no uniformity of hours, wages, benefits, or vacations among the threedistinct businesses.There is no transfer ever of an employee from one businessto another.The books of the three businesses are separate and distinct.The.bank accounts are separate and distinct.Different people manage and operatethe three different businesses.Their tax returns are prepared by different ac-countants.There is' no overlapping of invoicing; each business has its ownset of books and does its own billing through its own distinct employees.Thereisno joint delivery of merchandise.The nature of the businesses is different.Meddin Brothers of 1501 East Broad Street in Savannah is operated by AlexMeddin.The evidence is that "Mr. Alex Meddin makes all of his own decisionsatMeddin Brothers on East Broad Street".The manager of the business atMacon, Harold Mayfield, "can hire and fire." In short, there is an overlappingof ownership, but there is no community of operation in any sense of the word. 144DECISIONS OF NATIONAL LABOR RELATIONS BOARDCounsel for the Union and the Respondent have briefed the issue of integrationin detail.However, while there are many cases in which this issue has been raised anddiscussed, the ultimate decision is based primarily on the factual circumstances of theparticular case and a combination of factors. Since no two cases are exactly alike,prior cases can only serve as guides indicating factors the Board has deemed relevantin resolving the issue. Some of the factors the Board has stressed in finding that inte-gration does exist for jurisdictional purposes are: substantial identity of ownershipand control of companies, and related nature of operations;14 a company serving asretail outlet of products manufactured by parent company where there was central-ized bookkeeping operations, but local autonomy in supervision and management,15a wholly owned subsidiary engaged in the same business as the parent company andpurchasing a substantial amount of its supplies from the parent company.16The Respondent maintains, in its brier, that the same decision is warranted hereas in the case ofConsolidated Gas Company of Savannah,107 NLRB 148. In thatcase the issue for determination was whether or not the operations of a holding com-pany and five wholly owned subsidiaries each engaged in the sale of bottled gas wereall part of a single integrated enterprise constituting a single employer.The Boardfound that the holding company selected sources of supply for its subsidiaries andprepared and allocated funds for mutual advertising programs. It further found thatexcept for these factors and some interlocking of directors, the companies were con-ducted as separate enterprises. It concluded that despite a single ownership controlall the corporations operated independently and not as part of a single integratedenterprise with common operational and labor relations policies.17TheConsolidated Gascase is distinguishable from the instant case in that thecentral company of all the companies involved did no manufacturing or distribution,but was solely a holding company.Here, the Georgia partnerships act as dis-tributors of the products of the packing operations of the Respondent.They serveas vital links in the chain of distribution from the purchase of cattle until final' saleat wholesale and retail.18The interlocking ownership renders impossible the kindof arm's length dealing which is possible among independent enterprises.While theRespondent and the partnerships are separate legal entities this factor cannot serveas a bar to the consideration of the integrated nature of the operations.19The Respondent has placed great reliance on the asserted separateness of operationand management of the partnerships and the corporation from one another.How-ever, factors exist which tend to show an essential unity between the Respondentand the partnerships.The Respondent's packing plant serves as a source of supplyfor the Georgia partnerships.Meddin Brothers, Savannah, obtains more than 60percent of its supplies from the Respondent; Meddin Brothers, Macon, obtains over90 percent from the Respondent.The Respondent and the partnerships try to stockthe same brands and sources of supply are agreed upon, although each organizationplaces its own order.There also is cooperation among them on the sharing ofcarload purchases.In the Savannah area, the Respondent and the local partnershiphave an arrangement to avoid competition for customers.There is a close interlock-ing family ownership common to all these concerns. The operations of the Savannahpartnership are under the direct control of one of the family, but there is a closebusiness tie between it and the Respondent.The tie is much closer in the case oftheMacon partnership.Essential bookkeeping operations are performed for theMacon partnership by the Respondent and the general manager of the Respondent'spacking company regularly devotes 1 day a week to overseeing the operations of theMacon concern and' to settle major questions of policy.While there is a good dealof autonomy in the handling of the labor policies of each concern; there is a commonhospitalization plan.14F Hilgemeier & Bro , Inc.,108 NLRB 352, packing plant held integrated with a coldstorage plant and a frozen food company>6Youngstown Tent and Awning Company,110 NLRB 8351eAabelCorporation d/b/a Kleber Glass 4 Mirror Company,111 NLRB 180.17 See, to the same effect.Modern Linen 4 LaundryService,Inc,110 NLRB 1305;Toledo Service Paikinq Company,96 NLRB 263,Orkin "The Rat Man," Incorporated,112 NLRB 762Compaie,N L R B v Shawnee DrillingCo , 184 F 2d 57, 58 (C. A 10)19N Lit B v Stowe Spinning Company,336 U S 226, 227,Gifford Hill & Company,Inc,90 NLRB 428, 431 (company engaged in operation of sand and gravel plant and spurrailroad, hauling the products to main line railroad, found to constitute integral part ofmultistate operations of company selling and marketing these products, there being inter-locking ownership and management). RED DOT FOODS,INC.145Basically, the Respondent operates a packing plant and distributes its productionby its own sales force and through the Savannah and Macon partnerships. Func-tionally the Georgia partnerships operate as branches of the Respondent and theyjointly form a continuous chain from production to wholesale and retail distribution.Although it is apparent that there is much local autonomy in each concern, indetermining the effect of the operations of the Respondent upon commerce, theirfull impact cannot be determined without considering also the operations of thetwo Georgia partnerships who function as outlets for its products.The TrialExaminer therefore concludes that the Respondent and Meddin Brothers, at Savannah,and Meddin Brothers, at Macon, are functionally integrated and the operations ofthose concerns must be considered in their totality in determining the impact oftheir operations upon commerce.The barrier of a State boundary has prevented a similar integration of the opera-tions of the Respondent with those of the partnership at Charleston, South Carolina.Shipments from the Respondent to the Charleston concern are small.There arethe ties of family ownership and some joint functioning, but there is no integrationestablishing a chain of production and distribution such as exists between theRespondent and the other two partnerships.The Trial Examiner therefore concludesthat the operations of Meddin Brothers, at Charleston, South Carolina, are notintegratedwith those of the Respondent and should not be considered in deter-mining the question of jurisdiction.If the out-of-State purchases or direct inflow of the Respondent and the MeddinBrothers partnerships in Savannah and Macon, Georgia, are totaled the result is asfollows1953-Direct inflow Respondent---------------------------------- $402,237.29Direct inflow Meddin Brothers (Savannah)-------------------80, 925. 24Direct inflow Meddin Brothers (Macon)---------------------40, 681. 94Total-------------------------------------------------523,844.471954-Direct inflow Respondent---------------------------------349, 980. 81Direct inflow Meddin Brothers (Savannah) -------------------82, 544. 24Direct inflow Meddin Brothers (Macon) ---------------------111, 726. 83Total-------------------------------------------------544,251.88Thus total direct inflow in each of the years which could be used as a base forcalculation was in excess of the $500,000 direct inflow requirement set forth in theJonesborocase,supra.20The Trial Examiner therefore concludes that the opera-tions of the Respondent when considered as an integrated enterprise with the Georgiapartnerships satisfy one of the criteria established by the Board for the assertion ofjurisdiction.Accordingly, the application to dismiss these proceedings for want ofjurisdiction is denied.It is further ordered that this hearing shall be resumed on the merits on Tuesday;August 9; 1955, at 9:30 a. m., in the United States Post Office and Federal Building,Savannah, Georgia.20National Gas Company,99 NLRB 273, 276, reversed on other grounds 215 F 2d 160(C A8) , F M Reeves and Sons, Inc.,112 NLRB 295.Red Dot Foods,Inc.andChauffeurs,Teamsters and Helpers,LocalNo. 442, A. F. of L.,Petitioner.Red Dot Foods, Inc.andLodge No. 1406, International Associ-ation of Machinists,A. F. ofL., Petitioner.Cases Nos. 13-RC-4428 and 13-RC-4442. September 01, 1955DECISION AND DIRECTION OF ELECTIONUpon petitions duly filed under Section 9 (c) of the National LaborRelationsAct, ahearing was held before Robert H. Cowdrill,hearing114 NLRB No. 29.